Citation Nr: 0825048	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  99-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness, 
pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel 


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1980 to December 1980; she also served on active duty 
from January 1991 to July 1991 and from October 2004 to 
December 2005.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 1997 rating decision 
issued in June 1997, in which the RO, in pertinent part, 
determined that no new and material evidence had been 
received to reopen the veteran's claim for service connection 
of asthma and denied service connection for "a condition of 
the feet."  The veteran subsequently raised the issue of 
entitlement to service connection for respiratory symptoms as 
a chronic disability resulting from an undiagnosed illness, 
and additional evidence was obtained.  However, in April 1999 
rating decision issued in May 1999, the RO denied the claim 
for service connection for a respiratory disorder, to include 
as due to an undiagnosed illness.  The Board further notes 
that, in an unappealed and final decision, dated in October 
1996, the RO denied the veteran's claim for service 
connection for bronchial asthma.  

In February 2001, the veteran testified during a Central 
Office (CO) Board hearing before a Veterans Law Judge (VLJ), 
in Washington, DC; a copy of the hearing transcript is 
associated with the record.

In May 2001, the Board remanded the case for additional 
development.  While on remand, in January 2003, the RO 
granted service connection for a right foot condition.  
Subsequently, in July 2003, the Board determined that no new 
and material evidence had been received to reopen the 
veteran's claim for service connection for asthma and denied 
the veteran's respiratory claims for service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Order, the Court granted a joint motion of the 
parties, vacated the Board's decision with regard to the 
matters on appeal, and remanded the case to the Board for 
action consistent with the joint motion.  Therefore, the 
issues for consideration are appropriately characterized as 
set forth on the title page of this decision.

In February 2007, the Board remanded these issues for further 
development.

In a January 2008 supplemental statement of the case (SSOC), 
the RO reopened the veteran's claim for service connection 
for asthma and denied the claim on the merits.  Where the 
claim in question has been finally adjudicated at the RO 
level and not appealed, the statute makes clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366, 1369  (Fed. 
Cir. 2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for asthma before reaching the merits of the 
service-connection claim. 

In February 2008, the Board notified the veteran that the VLJ 
who conducted the February 2001 hearing was no longer 
employed at the Board and that she was entitled to another 
hearing, if she so desired, in accordance with 38 U.S.C.A. 
§ 7107(c) (West 2002) (providing that the member or members 
designated to conduct a hearing shall participate in making 
the final determination of a claim on appeal).  The veteran 
responded that she wanted another hearing.

In May 2008, the veteran and her spouse testified during 
another CO hearing before the undersigned, in Washington, DC; 
a transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied service 
connection for bronchial asthma; the veteran did not appeal 
this decision and it is final.

2.  Evidence added to the record since the October 1996 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for asthma.

3.  The most probative medical evidence of record links the 
veteran's asthma to active service.

4.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

5.  The veteran's respiratory symptoms of recurrent 
respiratory upper respiratory tract infections and moderate 
obstructive lung defect are not a chronic disability and/or 
have been attributed to a known clinical diagnosis (and not 
to undiagnosed illness or other medically unexplained multi-
symptom illness) and/or are considered part of the veteran's 
asthma for which service connection has been granted; and 
there is no competent, probative evidence of a separate and 
distinct disability for which service connection may be 
awarded.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, denying service 
connection for bronchial asthma, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
October 1996 rating decision sufficient to reopen the 
veteran's claim for service connection for asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001). 

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for asthma are met.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007). 

4.  The criteria for service connection for a respiratory 
disorder other than asthma, to include as due to undiagnosed 
illness, pursuant to 38 U.S.C. § 1117, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and, in view of the 
Board's favorable disposition of the veteran's request to 
reopen a claim for service connection for asthma and the 
grant of service connection for asthma, the Board finds that 
all notice and duty to assist requirements with respect to 
these aspects of the appeal have been met.

Regarding the issue of entitlement to service connection for 
a respiratory disorder, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

However, for claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the fourth 
requirement.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the 
Appeals Management Center (AMC), in Washington, DC, in April 
2007 complied with the previous notice requirements and 
contained a notation that the veteran should send VA any 
records pertinent to her claimed condition(s).  This 
statement served to advise the veteran to submit any evidence 
in her possession pertinent to the claims on appeal.

In the April 2007 letter, the AMC also notified the veteran 
of the evidence needed to substantiate her claims.  This 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The April 2007 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the April 2007 letter, 
because it was provided after the initial adjudications by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by the readjudication 
of the claims in a January 2008 SSOC, after the notice was 
provided.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or SSOC, is sufficient to cure a 
timing defect).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim for a respiratory disorder other than asthma and of 
what evidence she and VA are responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless as the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with VA's duty 
to assist.

VA has obtained records of treatment reported by the veteran, 
including service treatment records, private physicians' 
statements, and private and VA medical records.  
Additionally, the veteran underwent VA examinations in June 
1998, December 2001, October 2007, and November 2007.  In 
compliance with the February 2007 Board remand instructions, 
the veteran's file was also reviewed by a VA examiner in 
March 2008.  Moreover, the record contains copies of the 
hearing transcripts and other statements provided by the 
veteran and her spouse and representative, on her behalf.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
in addition to that identified above, that needs to be 
obtained.

Therefore, the Board finds that the facts relevant to the 
veteran's appeal have been properly developed, and there is 
no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  See 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"). 

II.  Petition to Reopen Claim for Service Connection for 
Asthma

In an October 1996 rating decision, the RO denied service 
connection for bronchial asthma on the basis that it was not 
well grounded as there was no evidence of bronchial asthma in 
service and no evidence of continuity of symptoms to the 
present.  Because the veteran did not initiate an appeal of 
the October 1996 RO denial within one year of the 
notification of the rating action, this previous decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In this case, the veteran sought to reopen her 
service-connection claim for asthma, in December 1997.

Given the December 1997 date of the claim culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.  Under the law 
in effect for applications to reopen filed prior to August 
29, 2001, 38 C.F.R. § 3.156(a) provides that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in October 1996.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence, although not its weight, is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final, unappealed October 1996 rating decision, includes 
service treatment records for her last period of active duty 
in 2004 and 2005; additional private and VA medical records, 
statements and testimony from the veteran and her spouse; and 
a copy of a November 2007 VA examination report.  These 
service treatment records and private and VA medical records 
show continuing treatment for respiratory symptoms.  During 
their testimony and in statements, the veteran and her 
current spouse stated that, after her release from active 
duty in 1991, she continued to have breathing problems up 
until her reactivation in 2004; that she continued to have 
and receive treatment for respiratory difficulties which they 
maintained worsened over in Iraq and have gotten 
progressively worse; and that she was forced to retire from 
the Reserves in February 2007, because she could no longer do 
the run due to her breathing problems.  The veteran testified 
that she was not exposed to chemicals or asbestos in any of 
her civilian jobs and that she was a non-smoker.  In a 
November 2007 VA examination report, the VA examiner opined 
that it was as least as likely as not that the veteran's 
respiratory diagnoses-chronic recurrent asthma, recurrent 
upper respiratory tract infections and moderate obstructive 
lung defect-were aggravated by or due to the veteran's 
service-related exposures.  This evidence is "new," in the 
sense that it was not previously before agency 
decisionmakers, and is not cumulative or duplicative of 
evidence previously of record.  Most of this evidence is 
"material" for the purpose of reopening the claim, as it 
includes medical treatment records and testimony and 
statements about continuing treatment for respiratory 
problems, to include asthma, and a medical opinion providing 
a link between the veteran's current respiratory problems and 
her service.  The Board thus finds that this new evidence is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim for service connection for 
asthma.

As new and material evidence has been submitted the claim for 
service connection for asthma is reopened.  38 C.F.R. 
§ 3.156(a) (in effect prior to August 29, 2001).  

III.  Factual Background

VA treatment records dated between January 1995 and July 2001 
and between March 2005 and December 2007 show treatment for 
respiratory problems and diagnoses of asthma, bronchitis, and 
sinusitis.

During a May 1996 VA Persian Gulf examination, the veteran 
reported that she did not have a history of cough before her 
service but that her coughing and asthma started when she 
returned from the Persian Gulf.  On examination, the 
veteran's nose was patent and the examiner indicated that the 
physical examination was normal.

Also in May 1996, the veteran presented to a private doctor 
for her coughing.  She stated that she was hospitalized the 
year before for her coughing.  The diagnosis was an acute 
purulent bronchitis that was complicating her asthma.

In an August 1996 letter, Dr. J. R. A. stated that the 
doctors in his practice had treated the veteran for two years 
with a diagnosis of bronchial asthma.

In an October 1997 letter, Dr. P. L. Q. indicated he had 
treated the veteran for upper respiratory tract infections on 
repeated occasions between June 1992 and December 1995.

In an October 1997 letter, Dr. S. M. W. stated that she had 
followed and treated the veteran for recurrent asthma, 
recurrent bronchitis and sinusitis since 1994.  The veteran 
had had several bouts of worsening of symptoms over the past 
year.

In December 1997, the veteran presented with complaints of a 
lung infection.  The treating physician noted that the 
veteran had a history of lung infections.

During a June 1998 VA examination, the veteran reported that 
eleven months after returning from the Persian Gulf she began 
seeing Dr. P. L. Q. for her respiratory problems.  The 
diagnosis was recurring upper respiratory infection beginning 
in June 1992.

During the February 2001 CO hearing, the veteran testified 
that she was never in combat; that while stationed in Saudi 
Arabia there was a lot of smoke; that it seemed like it got 
real dark early in the evenings; that it was always real 
cloudy and a lot of times she would wear a cloth all the way 
over her face and nose; and that the sand would really blow a 
lot and would get into her eyes.  She stated that she first 
started having respiratory problems within six months after 
leaving active duty in 1991; that she was hospitalized for 
bronchial spasms at Lewistown Hospital in the early 1990s; 
that she was prescribed inhalers and Cipro, an antibiotic.  

In a March 2001 letter, Dr. S. M. W. stated that the veteran 
had undergone a work-up which revealed asthma based upon 
pulmonary functions; that she had recurrent symptoms of 
bronchitis and respiratory tract infections since 1994; that 
she continued to use Serevent, Proventil, and Maxair to help 
control her symptoms; and that she has ongoing symptoms which 
Dr. S. M. W. did not believe would undergo any significant 
change.

During a December 2001 VA examination, the veteran reported 
that, since returning from the Gulf War, she had been 
experiencing respiratory symptoms manifested by a cough and 
shortness of breath.  The diagnosis was asthma and recurrent 
respiratory tract infections.  The VA examiner stated that 
these conditions developed approximately one year after the 
veteran returned home from the Gulf War.

A May 2006 PFT confirmed an obstructive ventilatory 
impairment consistent with bronchial asthma.

In a June 2006 letter, Dr. S. B. stated that the veteran 
underwent a pulmonary functioning test (PFT), which revealed 
that she suffered from bronchial asthma, the cause of which 
was unknown.

In October 2007, the veteran underwent a VA examination; 
however, the veteran's claims file was not available for 
review.  A PFT was performed which revealed a moderate 
obstruction lung defect.  The diagnosis was moderate asthma.

In compliance with the February 2007 Board's remand 
instructions, the veteran underwent another VA examination in 
November 2007.  The veteran reported that her respiratory 
complications began about six months after her return from 
the Persian Gulf.  A PFT was performed which revealed a 
moderate obstructive lung defect.  After a review of the 
claims file and examination of the veteran, the diagnoses 
were chronic recurrent asthma, recurrent upper respiratory 
tract infections and moderate obstructive lung defect as 
evidenced by PFTs.  The examiner stated that, after he 
consulted with another doctor, they determined that the 
veteran's respiratory diagnoses were at least as likely as 
not aggravated or due to the veteran's service-related 
exposures.

During her May 2008 hearing, the veteran testified that she 
began having respiratory problems when she was stationed in 
Saudi Arabia.  She stated that her respiratory problems got 
significantly worse as a result of her service in the Persian 
Gulf.  Her spouse testified that he met the veteran when the 
two were reservists in Saudi Arabia and Iraq.  He stated that 
the veteran's respiratory problems got significantly worse 
when she was stationed in Iraq.

IV.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). Lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
person may provide eyewitness account of medical symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

In this case, the veteran served in the Southwest Asia 
Theater of Operations from January 1991 to July 1991 (Saudi 
Arabia) and from December 2004 to November 2005 (Iraq).  
Consequently, the Board finds that she is a Persian Gulf 
veteran within the meaning of the applicable statute and 
regulation. 
 
A.  Asthma

Resolving doubt in the veteran's favor, the Board finds that 
service connection for asthma is warranted.  The veteran's 
private medical records following her discharge from active 
duty in 1991, her service treatment records for active duty 
during 2004 and 2005, and VA medical records show treatment 
for respiratory problems and a diagnosis of asthma.  
Moreover, the only VA examiner to review the veteran's claims 
file and service treatment records for her tours of active 
duty in the early 1990s and between 2004 and 2005, was the 
one who performed the November 2007 examination.  After he 
consulted with another doctor, they determined that the 
veteran's respiratory diagnoses, to include asthma, were at 
least as likely as not aggravated or due to the veteran's 
service-related exposures.  Clearly, this examiner indicates 
that there exists a medical nexus between the veteran's 
asthma and her active service.  As this opinion was based on 
consideration of the veteran's medical history and 
assertions, a physical examination of the veteran, and a 
review of the claims file, the Board finds it is the most 
probative opinion on the medical nexus question.  
Significantly, any contrary medical opinion evidence of 
record was based on a less extensive record and, in many 
cases, without any review of the veteran's claims file or of 
the veteran's service treatment records covering her last 
period of active duty.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for asthma are met.

B.  A Respiratory Disorder

Following a review of the medical evidence of record in light 
of the above-noted criteria, the Board finds that the record 
does not provide a basis for service connection for a 
respiratory disorder, as a manifestation of undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, or any other basis. 

As noted above, the medical evidence includes findings 
attributing the veteran's respiratory disorder to known 
clinical diagnoses-asthma, recurrent upper respiratory tract 
infections and moderate obstructive lung defect, pursuant to 
the governing legal authority, precludes an award for service 
connection under the provisions of 38 U.S.C.A. § 1117, for a 
respiratory disorder as a manifestation of undiagnosed 
illness or other qualifying chronic disability. 

As noted above, service connection for asthma is being 
granted.  The veteran's respiratory symptoms have been 
attributed to her service-connected asthma or to upper 
respiratory tract infections or to a lung defect which are 
not chronic disabilities.  Upper respiratory tract infections 
are transient in nature and the lung defect is a symptom and 
part and parcel of the veteran's service-connected asthma, 
and as such is contemplated, and will be compensated, in the 
rating assigned for her service-connected asthma.  

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  Thus, even if the claimed 
respiratory disorder could constitute a current disability, 
it could not be service-connected and rated separately, as 
such would violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14.  In this regard, the Board notes that the 
November 2007 VA examiner characterized the veteran's asthma 
as a respiratory disorder when concluding that the veteran's 
respiratory diagnoses were at least as likely as not 
aggravated or due to the veteran's service-related exposures.  
In other words, there is no evidence of a disability 
characterized by a respiratory disorder other than that 
already contemplated and to be compensated for by the 
disability rating for the veteran's service-connected asthma.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran, her spouse and her 
representative, on her behalf, in connection with this claim.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As each is a 
layperson not shown to possess appropriate medical training 
or expertise, neither is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 494.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of a separate and distinct respiratory disorder have no 
probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a separate and distinct disability 
other than asthma claimed as a respiratory disorder-on any 
basis-must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for asthma is reopened.

Service connection for asthma is granted.

Service connection for a respiratory disorder other than 
asthma, to include as due to an undiagnosed illness, pursuant 
to 38 U.S.C. § 1117, is denied. 




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


